UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2968 Name of Registrant: Vanguard Trustees Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  October 31, 2011 Item 1: Reports to Shareholders Annual Report | October 31, 2011 Vanguard International Value Fund > For the 12 months ended October 31, 2011, Vanguard International Value Fund returned about –7%, trailing the return of the benchmark index and the average return of peer funds. > European stocks, roiled by the sovereign-debt crisis, were a significant factor in the fund’s weak performance for the period. > The fund retained its sizable performance lead over its comparative standards for the decade ended October 31, 2011. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard International Value Fund -7.27% MSCI All Country World Index ex USA -4.66 International Funds Average -5.71 International Funds Average: Derived from data provided by Lipper Inc. Y our Fund’s Performance at a Glance October 31, 2010 , Through October 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $31.92 $28.98 $0.680 $0.000 1 Chairman’s Letter De ar Sh ar eho ld e r , Vanguard International Value Fund returned about –7% for the year ended October 31, 2011, a period marked by the turmoil of Europe’s sovereign-debt crisis. The fund lagged the return of its benchmark index, the MSCI All Country World Index ex USA, and the average return of its peers. In vesto r s we r e pr eocc upi e d w i th E ur o p e during the p e ri o d , co n ce rn e d th a t a p ote n t ial d e b t d ef aul t b y G r eece wo uld h a ve r e p e r c u ss i o n s th r o ug ho u t the r e gi o n and the wo rld . Th a t we ig he d he a v il y o n the f und , wh i ch o n a ve rag e h ad ab o u t h al f of i ts ho lding s in E ur o p e an stocks. In b oth the E ur o p e an and the P a c i f i c r e gi o n s, the f und ’s r et urn s we r e r est rain e d b y ho lding s in big ban ks and m a ke r s of applian ces and co n s u me r e l ect r o ni cs, wh i ch ar e kee nl y se n -s i t i ve to the r hythms of the bu s in ess cyc l e. Note: I f yo u in vest in the f und th r o ug h a t a x abl e a cco un t, yo u m a y w i sh to r ev i ew the a fte r -t a x r et urn s fo r in vesto r s in the h ig hest t a x bra cket, wh i ch app e ar la te r in th i s r e p o r t. For the markets, an anxious 12 months In te rna t i o nal stock m ar kets r et urn e d a com bin e d –4.66% during the p e ri o d , a s stock pri ces r et r e a te d in E ur o p e and in the P a c i f i c r e gi o n ’s d eve l o p e d eco n om i es and eme rging m ar kets, whe r e gr owth h a s mo d e ra te d . 2 U.S. stock ind exes e nd e d the 1 2 mo n ths w i th so lid r et urn s, tho ug h the gain s we r e sh ad owe d b y an x i ety. Th i s t urbul e n ce w a s so pr o n o un ce d , in f a ct, th a t a o n e-mo n th ch ang e in the st ar t da te wo uld h a ve y i e ld e d a ve r y di ffe r e n t p e r s p ect i ve o n p e r fo r m an ce. F o r the 1 2 mo n ths th r o ug h Octo b e r 31 , the br o ad U.S. stock m ar ket r et urn e d 7.67%. F o r the 1 2 mo n ths e nd e d Se p tem b e r 3 0, howeve r , the r et urn w a s a me r e 0.
